Hines, J.
This case is controlled by the decision of this court in the case of Davant v. McAlpin, 163 Ga. 309 (136 S. E. 83). The first question propounded by the Court of Appeals should be answered in the affirmative; and the answer to the second question is, that the State inheritance tax upon the estate in question should be levied and collected under the act of 1913, as amended by the act of 1919. Park’s Code Supp. 1922, §§ 1041(a) et seq.
Taxation, 37 Cyc. p. 1569, n. 75.

All the Justices concur.

Cohen & Gray, for plaintiffs in error.
Wright & Jachson, contra.